W. Allen, J.
The plaintiff declared for false arrest and imprisonment. The verdict for him upon that issue involved the finding that the arrest was unlawful. The rulings excepted to related solely to the question of the validity of the arrest, and were therefore made immaterial by the verdict, which, in *244legal intendment, was rendered on the ground that the arrest was invalid. The verdict shows that the plaintiff was not aggrieved by the rulings excepted to; and the question whether they were correct is not before us.
The suggestion that there might have been a verdict for the plaintiff upon other counts of the declaration, and for the defendant upon the counts alleging false arrest and imprisonment, cannot avail the defendant. The general verdict for the plaintiff must, on these exceptions, be taken to be a verdict for him on every cause of action alleged in the declaration, if there be more than one. Wood v. Southwick, 97 Mass. 354. Hadley v. Heywood, 121 Mass. 236.
The plaintiff contends that he was aggrieved because substantial damages were not given; but he was not aggrieved by any ruling of the court in regard to or affecting the damages.
As the exceptions do not show that the plaintiff was aggrieved by any ruling or instruction excepted to, the entry must be,

Exceptions overruled.